Title: V. Deposition of Christopher Hudson respecting Tarleton’s Raid in June 1781, 26 July 1805
From: Hudson, Christopher
To: 



July 26 1805.

In the Month of June 1781, near Milton on my way to Join the Marquis La Fayette’s Army I met with a Mr. Long, who informed Me that Duvit [Jouett] had arrived the preceeding evening at Charlottesville, and brought information of the approach of the English to that place under Tarleton. Upon inquiring from Long whether Mr. Jefferson had receiv’d information he was ignorant; I immediately proceeded to Monticello, where I found Mr. Jefferson, perfectly tranquil, and undisturbed. At my earnest request he left his house; which was Surrounded in Ten Minutes at farthest by a troop of Light-horse. I was convinced his Situation was truly critical since there was only one Man (his gardener) upon the Spot. I well remember he was not governor at that time his term of Service having expired and General Nelson appointed his Successor.
I was also attach’d to Captn. Call’s Troop of horse, when Philips and Arnold, in their Second invasion of Virginia, reach’d Manchester; I was constantly on duty, where, Mr. Jefferson (then Governor) always appear’d, and by his presence, activity and perfect composure, inspired the Troops with the utmost confidence; he remain’d in Richmond until the retreat of the English to Warwick and down James River.

Christopher Hudson

